Lodged Order Upload (L.O.U)                                              Page 1 of 1
  Case 2:21-ap-01103-ER Doc 10-1 Filed 07/15/21 Entered 07/15/21 12:01:56 Desc
                                LOU Page 1 of 1



                                  Adversary LODGED ORDER UPLOAD FORM

                                                                                  Thursday, July 15, 2021




   Upload Again




  CONFIRMATION :

   You've successfully uploaded the order:
  ( 10313618.docx )
    A new order has been added




      •   Office: Los Angeles
      •   Case Title: Makdesian v. United States of America, by its agency Internal R
      •   Case Number: 21-01103
      •   Judge Initial: ER
      •   Case Type: ap ( Adversary )
      •   Document Number: 9
      •   On Date: 07/15/2021 @ 11:59 AM


  Please print         this confirmation for future reference.



  Thank You!

 United States Bankruptcy Court, Central District of California
 Edward R. Roybal Federal Building and Courthouse
 255 East Temple Street, Los Angeles, CA 90012




file:///C:/Users/MParcon/AppData/Local/Temp/CHV96DKP.htm                                       7/15/2021
